Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 



Response to Arguments
Applicant's arguments filed 5/4/2021 against amended claims 1-9 and 2-28 have been fully considered but they are not persuasive. 
In re pages 7-10, applicant focuses on Billman, does ranking but fails to address time information of the user profile.
In response the combination, as previously applied with Chithambaram, teaches user profiles having time and refining suggested locations as understood.
Billman specifically teaches specifically ranking physical locations based on profile information, but fails to particularly teach user profile with time information, as argued.
The combination as applied is deemed to render obvious creating the heat maps as claimed (of Billman), based on user profiles with Time information of (of Chithambaram), deemed to render obvious as amended, to ranking locations based on time information and to output the heat maps to the user based on the time in the profile (of Chithambaram) and to utilize the Time as .   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not	 identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-9 and 20-28 are rejected under pre-AIA  35 U.S.C.

102 as being anticipated by Chithambaram (US 2003/0126100)

in view of Billman et al. (US 9,497,795, 4/2008).

Regarding claim 1, Chithambaram discloses, a method for refining physical location information for a place of interest (or a POI, 0064, 0067, 0073), comprising: analyzing at least one electronic database containing information about a selected user to determine whether the at least one electronic 



SEE Analyzing, Fig. 6, 0021-0022, 0027 and 

User's Location & Time Data with, 

Time Ranges and Time considerations 

(0022, 0024, 0093, 0095, 0115 and 0124),


Note, a user's profile (in view of: leisure hour or Time Ranges) and business hours or Time Ranges for locations.


SEE 0095

Also, in addition, at 0095, also teaches, considering another time range, "a leisure operating hour", appears is a user Time w/Range, profiling parameter, as an input... (or, as, a temporal input).

SEE Temporal Inputs, "as understood".

Comparing Current Time vs. ranges in Time, associated with time ranges (such as: Business Operating Hours) or user profiles (such as: w/Leisure Hour)

Note, Temporal Range, in Time or Profile (a leisure ... hour), also business operating Hours (or another Time Range)

[0095] Temporal inputs 602 are based on whether the current time is within a particular temporal range or profile. For example, a business operating hour temporal input 602 may determine if the current time is within the business operating hours. Alternatively, a leisure operating hour temporal input 602 may determine if the current time is within the leisure operating hour.

Also see 0073, "last query" and how Late open (or considering Time Ranges), open, in this Region

[0073] However LBS services are more commonly used when the user is away from home or work, and often in an unfamiliar area. In such cases, a prominent landmark(s) or point(s) of interest in the vicinity may be offered as candidates for the refined location (s). Further, the category of landmark or point of interest selected could depend on "intelligently guessing" the user's "current activity profile" based on inputs from the user profile 

0 	extracting (Fig. 4), after determining the at least one electronic database includes geographical information (0071)

SEE Abstract, based on a Logical Product (based on rules, inputs, generated a magnitude), thereafter, generated refined locations can be computed, 0026, Answer, a list of locations or a single location, as well as being, 0075, 0076, 0129, a List (of Refined Locations)

• 	a result set from the at least one electronic database the result set including the geographical information

SEE List above, including w/location 402 to, refined location 408 and Databases, in Fig. 2, in server 206

SEE (Fig. 5), performing geopoint extraction on the result set to obtain specific physical locations (Refined), for each item of geographical information in the result set constructing, a spatial index containing the specific physical locations and time information for one or more of the specific physical locations is, based on…

SEE Users Patterns, or Activity profiling, based in Usage being a basic for maps or Map, based on. Location Pattern or patterns, "may get progressively richer", over Time (w/Home, office and favorite locations), defined in the profiling data...

Note of interest is, "the user's current activity profile", defines a Time Period of emphasis, "as understood by the examiner", known as. Recency Data, based on, recent events (including Queries), as well, a user's recent Location Pattern or patterns, includes, a defined Time Range (Recent Time Period), in consideration.

[0071] This information may get progressively richer and more precise with increased usage of LBS services or an LBS application 210. The data obtained through further use of an LBS application 210 may offer insights related to the user's general demographic, ethnic classification, the user's locational pattern fe.gr. , home, office, favorite locations), and/or the user's "current activity profile" based on the history of locations visited recently and/or recently executed queries (e.g., "find closest...)



o creating at least one ... map containing selected ones of the specific physical locations based upon the time information (see Time 0024, 0093, 0095, 0115, 0124)

SEE Lists

[0075] To refine the approximate location of a device 204, a location refinement manager may be utilized. The location refinement manager may be the initial point for location refinement, and a method of the location refinement manager may return a single refined location (e.g., a best guess), a sorted list of refined candidate locations, or several lists of refinement candidates classified by source (e.g., user profile favorites, user profile history, visitor landmarks, etc.). Each list of refined locations maybe based on the particular refinement performed. For example, one list may be based on favorites, a second list may be based on the history, while a third list may be based on landmarks. Further, each list may be sorted based on their distance from the centroid or approximate location.

[0076] Once the list of lists of refined locations is obtained, a user may interact with the LBS application 210 to compute the user's exact location. This interaction may for example include a simple confirmation of the refined location, allow selection from the candidate list, or the use of one or more candidate locations to orient and locate the user's true location. Further, during this process, all of the lists may be resolved into a single list. For example, each location in each list may be combined into a single list sorted by distance from the centroid. Additionally, the individual lists or single resolved lists may be filtered such that only locations within a specified polygon are returned. Further, based on the individual lists or single resolved list, a single refined list may be returned. Accordingly, depending on the implementation of the location refinement manager, the user may be presented with a single refined location, a list of refined locations, or a list of lists of refined locations. Nonetheless, the location refinement manager permits the approximate location of a device 204 to be refined based on various factors that may be selectable by a user.


	Regarding claim 1, as amended, and argued, Chithambaram, applied with Billman as applied above fails to address, associated with Heat Map construction, including, Physical location are Ranked based on the time and presenting the ranked list on the map of the geographic region to the display.

	
Billman specifically teaches, Ranking based on the user profile in combination with, constructing or generating "Heat Maps", and displaying, the heat maps.


SEE Rank and Heat Map

SEE US 9497795 

Note, with respect to the range (distance or region) of the user, to rank locations correlated with the user profiles.

Description Paragraph - DETX (37):
A predetermined range from the user may be set to define the outer bounds of the outermost triggering location region. Alternately, the range from the user may be a variable range that is modified based on the locations that result from the profile comparison module 250. For example, the user may select a suggested range within which he would like to receive alerts or property information for available realty of interest that are within that range from the user's 110 approximate current location. However, a cluster of locations that result from the profile comparison module 250 may extend beyond that suggested range, or there may be a cluster of locations that are just beyond the suggested range. The range may be statistically varied to include locations beyond the user's suggested range under the appropriate circumstances. The user 110 may select to include an area as a triggering location region that is not within his range, but has a high concentration of locations associated to correlating person profiles. Each triggering location region may receive a rank that corresponds to the number and/or proximity of locations associated to correlating user profiles within that region. 

Col, 20

Claims Text - CLTX (20):
20. The method of claim 1 further comprising: defining a rank for the triggering location, wherein the rank corresponds to a number of correlated resident profiles within the triggering location. 


Chithambaram teaches and renders obvious, user profiles with time information, as claimed.

Billman additionally teaches details of generating heat maps, "with defined regions", associated with extracting from at least one DB, with items, w/locations with time information, stored with respect to time and time ranges and is considered to be substantially the same field of endeavor.

Heat maps can be generated, as well, as be stored, to be, accessed at a later time, taught at col. 11, the heat maps can be created, stored and accessed, at a later time, stored with, a user's profile.

Description Paragraph - DETX (55):
The heat map may be stored by the user. Specific information provided by the heat map may be quantitatively stored, such as addresses for available realty locations shown. A screen shot or a single instance of the heat map may be stored and interactively accessed at a later time. The storage of the information may be done by the device 150 or sent as a data file to device 190, stored with the user's profile, stored by an entity acting on behalf of the user 110, or the like.

Note, Heat maps, in FIG. 3, displayed, depicts representing triggering location regions (Results), based on, a user's approximate current location, wherein, a user 110 may view a heat map that quantitatively depicts the locations of the correlated user profile locations within a triggering location region, wherein, the system is adapted to, also provide directions, including, as, a user's travels and the calculated triggering location regions are displayed on the heat map in FIG. 3. The triggering location region (s) may move with the user. As the user travels, the location determination module is constantly updating the user's location and providing it to the triggering location region determination module. The triggering location regions are at least in part defined based on the locations that result from the profile comparison module 250 (depicted in FIG. 2). FIG. 3 includes an example user 110 and a snap shot of the user's location the bounds for the outermost triggering location region, Area #1r and the different colors which represent different concentrations of individuals that are similarly situated to the user.

A Heat map, w/colors, defining quantity, correlated with a user's profile

Description Paragraph - DETX (52): In general, the heat map may display colors to represent, quantitatively the location of users with correlating user profiles that are within the discrete or variable range from the user's 110 approximate current location. A focused triggering location region may be defined by a clustering technique, which partitions the locations associated to correlating user profiles. Colors on the map may represent clusters of locations associated with correlating user profiles. A user 110 may view the pictorial representation of the heat map along with an indication of available realty on the heat map. Thus, the user 110 has a visual representation of other user locations with respect to the user's 110 approximate current location.

Note, the obtained profiling data, is Stored with Time and stored with respect to, time ranges, associated with user activity data (in User DB 115), having, location data, includes Time, stored at intervals, stored for intervals and are utilized to, delete after a time (a save interval or period in time, such as: 10 days), therefore, the system is adapted to, only Store Recent Type user data, as defined by, "a Recent Time Period", or duration, while deleting, the stored user data, based on, a store Time (point) and a defined retention period (prior to recovering space).




Therefore, since, the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made, to modify Chithambaram in view of the teachings of Billman, to construct, heat Maps based on ranking, associated with a user’s profile, as taught by Billman and
construction the heat maps based on profiling information with various time data, as taught by Chithambaram, thereby, the combination as applied is deemed to render obvious as claimed by generating the heat maps with physical locations being ranked based on the time and presenting the ranked list on the map of the geographic region to the display, assisting user to locate desired locations based on a user’s profile with time data, based on the combination as applied.


Regarding claims 2-3 (as amended), the combination with Chithambaram is deemed to render obvious, further details comprising constructing a spatial index containing the specific physical locations and, for each specific physical location, the corresponding time information from which the specific physical location, were extracted and determining a confidence score for each of the specific physical locations in the spatial index and is deemed associated with, an accuracy of the extraction.

The amended, is deemed rendered obvious by considering the Time and Time Ranges, at the time of Extraction and the generation of Heat Maps, to consider, the locations (w/Business Hours) and/or user profiles (w/Time or leisure Hours), to rank and provide the Heat Map generations, based on the Time and the Time at which the extraction was done, since, the profiles are deemed adapted to change over time, each map and locations is based on, an accuracy of the extraction.

It is also noted Billman, as applied above, teaches to store previously created Heat Maps (previously Extracted at Times), into, a user's profiles, allowing to recall heat maps, to access at later times, previously created stored heat maps (created times) , each heat map is as any other,, is deemed to be, as claimed, with, determined, w/confidence score or scoring for each of the specific physical locations in the spatial index, based on at the time the map was created, since the profiles, are adapted to change over time, heat maps will also change, is also deemed, based on, an accuracy of the or, any extraction.

SEE a confidence (0092, Fuzzy to CRISP and Maximum) associated with physical locations 0035, 0083-0085, 0106, 0129 (weighted) and wherein, the confidence is determined by accuracy, of the geo-point extractions, sorted, list of refined, candidate locations" and based on 0020-0021, 0023-0024, 0079-.

Note, Chithambaram utilizes a Crisp to Fuzzy (membership functions 604), to Inference Engine 606 to Max Root-mean squared 610, generating Outputs, that are deemed generating Forms of Confidence values, 0096 and Fig. 6, SEE FUZZY TO, CRISP.

Also see BILLMAN, as applied, also generates, a Form or, "forms of Confidence", or scoring (to. Rank), in the process of establishing a confidence, correlated (comparing), to a user's profile, associated with regions as well as locations of interest may be provided, col. 7



Description Paragraph - DETX (37):
A predetermined range from the user may be set to
define the outer bounds of the outermost triggering location region. Alternately, the range from the user may be a variable range that is modified based on the locations that result from the profile comparison module 250. For example, the user may select a suggested range within which he would like to receive alerts or property information for available realty of interest that are within that range from the user's 110 approximate current location. However, a cluster of locations that result from the profile comparison module 250 may extend beyond that suggested range, or there may be a cluster of locations that are just beyond the suggested range. The range may be statistically varied to include locations beyond the user's suggested range under the appropriate circumstances. The user 110 may select to include an area as a triggering location region that is not within his range, but has a high concentration of locations associated to correlating person profiles. Each triggering location region may receive a rank that corresponds to the number and/or proximity of locations associated to correlating user profiles within that region.




Also see claim 20, as recited.

Claims Text - CLTX (20):
20. The method of claim 1 further comprising: defining a rank for the triggering location, wherein the rank corresponds to a number of correlated resident profiles within the triggering location.


Regarding claim 4, the combination with Chithambaram is deemed to render obvious, as further recited, wherein the corresponding time information for each of the items if geographical information indicates, at least one of a time: an event occurred and a time that selected information about the event expired

Deemed taught, in view of a range in Time (beginning and end), or, an End of an Event or time point, at 0024, 0093, 0095 (Time Data, w/range), 0115 and 0124, includes time and ranges, for associated with users (profile), as well as business (profile), each having Time and Ranges of Time, profiled.

SEE Time Range (business Profile associated with geo locations, as well as User Profiling time and ranges, establishing a Leisure Hour (for a visitor 0021, 0023, 0079, 0084, 0086, 0089, 0094, 0097, 0115 (weekday or Time Range, 0128, associated locations), another, time range, as temporal Input in Fig. 6..

[0095] Temporal inputs 602 are based on whether the current time is within a particular temporal range or profile. For example, a business operating hour temporal input 602 may determine if the current time is within the business operating hours. Alternatively, a leisure operating hour temporal input 602 may determine if the current time is within the leisure operating hour.

Regarding claim 5, of claim 4, the combination with Chithambaram, is deemed to render obvious, as further recited, wherein the one or more heat maps display different subsets of the specific physical locations based upon the ranked results in the spatial index.

Note, heat map generation, includes display of different subsets for more than one reason

1)    Based on Time of extraction vs. Time Profile

2)    Based on Current Location and Times vs. profiles

SEE above, wherein Routes and Maps are generated based on location, as well as considering Time and Time Ranges, would generate display of different subsets of Ranked results is based on Time, and as well as Time and/or Location, since Current Times changes as well as profiles are adapted to change over time, causing the display different subsets of the specific physical locations based upon the ranked results in the spatial index, no further discussion is deemed necessary.

SEE Billman, as applied teaches maps being specifically Heat Maps, as applied generates a display (Fig. 3), different ones of the selected specific physical locations based upon the ranked results in the spatial index and the method further comprises presenting at least one of the heat maps on a display device based on Ranking (see abstract), correlated to a user profile, is associated with Time and Ranges in Time.

SEE Chithambaram, 0075-0076, 0129, which displays, lists with location of Map Data, correlated to a user's profile, is also associated with time and ranges in time in, profiles.

[0076] Once the list of lists of refined locations is obtained, a user may interact with the LBS application 210 to compute the user's exact location. This interaction may for example include a simple confirmation of the refined location, allow selection from the candidate list, or the use of one or more candidate locations to orient and locate the user's true location. Further, during this process, all of the lists may be resolved into a single list. For example, each location in each list may be combined into a single list sorted by distance from the centroid. Additionally, the individual lists or single resolved lists may be filtered such that only locations within a specified polygon are returned. Further, based on the individual lists or single resolved list, a single refined list may be returned. Accordingly, depending on the implementation of the location refinement manager, the user may be presented with a single refined location, a list of refined locations, or a list of lists of refined locations. Nonetheless, the location refinement manager permits the approximate location of a device 204 to be refined based on various factors that may be selectable by a user.

Regarding claim 7, of claim 6, the combination with Chithambaram, is deemed to render obvious, as further 

SEE 0124 of Chithambaram, the user, is, "permitted to add, delete, and edit the rule base to customize/personalize the reasoning", which, is, associated with, presentation on a display of a user device, map data or maps (or locations), therefore, is configured to, transmit the at least one map (data or list), to an authorized user (permitted), for presentation on a display of a user device.

SEE List or Listing and Route or routing w/locations and/or a single or list of Locations (or Map Data).

Routing (0019), "refine an approximate location to a location that better represents the user's true location or to a prominent landmark in the vicinity of the user that the user can readily identify". Routes (0021), User's favorite Routes (0073)

Regarding claim 8, the combination with Chithambaram, is further deemed to render obvious, as further recited, wherein the geolocation module includes a ... data fetcher (Extract, searched data), for communicating with the at least one electronic database (206, DBs), the data fetcher being configured to search the at least one electronic database for geographical data contained within Chithambaram, histories appear are associated, with search histories and information from the internet (or web pages). Further, comprising a network with servers (see Web, MapGuide 0042-), but Chithambaram, fails to particularly teach as claimed, having, the geolocation module, including, a Protected Data Fetcher, that searches, web pages, and as well as, search histories, the examiner {took}, takes official notice (conventional profile data), that, utilization of search histories of. User Profiling and searching for web pages, or Content, related to the user profile, for associated the information, is deemed obvious and well known.

It is noted, that, the geolocation module, searches user profile data, wherein Chithambaram teaches fetching, but, fails to particularly teach by, "a Protected Data Fetcher", the examiner (took), takes (took), official notice, that, user profile data, is well known to be {partially}, protected (access to), by some means when, stored and/or extracted or utilized (such as: third party). Therefore, it would have been obvious to those skilled in the art at the time of the invention to 

Regarding claims 9-10 (as in claims 2-), the combination with Chithambaram, is further deemed to render obvious, as further recited, construct a spatial index containing the specific physical locations and, for each specific physical location, the corresponding time information from which the specific physical location were extracted, wherein the specific physical locations maintained in the spatial index correspond to latitude and longitude coordinates of physical addresses and wherein each heat map of the one or more heat maps presents its respective the selected ones of the subset of the specific physical locations displays as ranked points of interest based upon the associated corresponding the time information of the subset of the specific physical locations.

	Regarding claim 20, is deemed analyzed and discussed with respect to the claim 2- above, wherein, Billman as applied above, teaches to store previously created Heat Maps (previously Extracted at Times), into, a user's profiles, allowing to recall heat maps, to access at later times, previously created stored heat maps (created times), each heat map is as any other,, is deemed to be, as claimed, with, determined, w/confidence score or scoring for each of the specific physical locations in the spatial index, based on at the time the map was created, since the profiles, are adapted to change over time, heat maps will also change, is also deemed, based on, an accuracy of the or, any extraction.

It is deemed obvious Heat map generation will change or be different based on Times of the Day, as well as based on established, time and range information, including. Leisure Hours, as well as operating Hours

SEE Time (current) vs. Operating Hours, Activity SEE 0022, 0024

(Model), 0093, 0095, 0115 (w/Time and Weekday), and 0124

[0022] Intelligent reasoning of the user's current location, and activity profile (or intent) helps to filter out unnecessary content, improving the wireless access cost, time, 

SEE Presented (0054, 0076), List of Refined Locations, based on at least, based on various factors, using Fuzzy Logic (or an AI).

Claims 6, 21, 22, 23 and 24-28 (new) are deemed analyzed and discussed with respect to, claims above.




Conclusion
The prior art made of record and not relied upon is

considered pertinent to applicant's disclosure.

SEE Horitz et al. (US 2004/0003042), on PTO-892.

SEE abstract, users, Current and Future, locations at different levels of location precision (or scoring), associated with a location of a user presence, can be queried.

SEE Fig. 4, User (Selected User, w/name at 410), a diagram illustrating a Graphical User Interface for displaying forecasts in a Coordinate system in accordance with an aspect of the present invention or (a form of a heat map).

Horvitz teaches in Fig. 1, to Forecast, based on user event data, w/learning component and output predictions of Current, Future user, including Locations with Time Ranges (as a form of a heat Map).

SEE Fig. 4, comprises Time, Time Ranges for a selected User (410), or any user can be queried, to determine, a lists of refined locations, with time ranges

SEE 0003, use of, a Calendar w/times

SEE 0007, 0048, 0050 (Time until arrive), 0051 (user will be at) and 0066, available at a location and Fig. 8 (or a map, based on a Bayesian Network).

SEE Time Unit available (430)

Note, generating a user's status (or Predicted Statuses or a form of Heat, in the Map), with respect to time and ranges displayed as, a Heat Map data, upon a query (or request).

SEE Presence Pallet, w/Scoring (0077), w/a user vs. location probability (see 90%), w/time in ranges (Till {future}, presence {current} and until {End}, defining at least one range in Time [0077] Referring to FIG. 4, an interface 400 illustrates exemplary forecasting predictions in accordance with an aspect of the present invention. Similar to the interface 300 above, the interface 400 can be employed with the systems previously described with respect to FIGS. 1 and 2. In this aspect, a presence pallet is provided in the interface 400, wherein various predictions can be displayed relating to time until a user is available to communicate according to various forms of communications or capabilities. At 410, a user is selected for the respective predictions (e.g., Eric Horvitz). At 414, a probability threshold adjustment is provided to enable users to adjust the amount of certainty associated with the various predictions. At 420, one or more prediction categories can be provided such as user online, email review, telephone, office presence, online at home, videoconference capable, and so forth. At 430, associated prediction times are displayed for the prediction categories at 420. This can include graphical and/or numerical results depicting the predicted amount of time until a user is able to communicate via a given communications medium. For example, at 434, a graphical display and numeric display indicate the user selected at 410 will likely be in the office in about 149 minutes with a 90% probability. In addition, other information offering presence clues can be displayed in the interface 400 such as "Last observed at Bldg 113, 3:11 pm Feb. 21, 2003."


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of 

The examiner can normally be reached on between Monday-Thursday between (8:30 AM to 5:00 PM).

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Boris Gorney can be reached on (571) 270-5626.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system: "http://portal.uspto.gov/external/portal/pair"

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINCENT F BOCCIO/
Primary Examiner, Art Unit 2158